1    JESSE S. KAPLAN CSB#103726
     5441 Fair Oaks Bl. Ste. C-1
2
     Carmichael, CA 95608
3    916/488-3030
     916/489-9297 fax
4

5
     Attorney for Plaintiff
     CHARLES MUHLENHAUPT
6

7

8
                                 UNITED STATES DISTRICT COURT
9
                               EASTERN DISTRICT OF CALIFORNIA
10

11                                                -o0O0o-

12
     CHARLES MUHLENHAUPT,                                         No. 2:19-cv-01502-EFB
13

14                         Plaintiff,
                                                                  STIPULATION AND [proposed]
15                                                                ORDER FOR EXTENSION OF
                                                                  TIME TO FILE PLAINTIFF’S
16
          v.                                                      MOTION FOR SUMMARY
17   Andrew Saul,                                                 JUDGMENT
     COMMISSIONER OF SOCIAL SECURITY,
18

19
                       Defendant.
     _______________________________________/
20
            IT IS HEREBY STIPULATED by and between the parties, through their respective
21

22   undersigned attorneys, and with the permission of the Court, that plaintiff’s time to file a motion

23   for summary judgment is extended to March 27, 2020.
24
            This is a first extension. Plaintiff’s attorney entered this case recently but completed this
25
     motion ahead of quite a number of others because the case was otherwise pending for some time.
26

27

28



                                             [Pleading Title] - 1
1    Dated:     March 27, 2020                                    /s/ Jesse S. Kaplan
                                                                  JESSE S. KAPLAN
2
                                                                  Attorney for Plaintiff
3

4
                                                                  McGREGOR W. SCOTT
5
                                                                  United States Attorney
6                                                                 DEBORAH LEE STACHEL
                                                                  Regional Counsel, Region IX
7                                                                 Social Security Administration
8

9    Dated: March 27, 2020                                         /s/ per e-mail authorization
                                                                  MARGARET LEHRKIND
10                                                                Special Assistant U.S. Attorney
11                                                                Attorney for Defendant

12

13

14                                                 ORDER

15            For good cause shown on the basis of this stipulation, the requested extension of
16
     plaintiff’s time to file a motion for summary judgment is granted. Plaintiff’s motion for
17
     summary judgment (ECF No. 16), filed March 27, 2020, is deemed timely.
18
              SO ORDERED.
19

20   Dated: March 30, 2020.

21

22

23

24

25

26

27

28



                                              [Pleading Title] - 2
